Electronically Filed
                                                      Supreme Court
                                                      SCWC-10-0000109
                          SCWC-10-0000109             19-FEB-2014
                                                      02:19 PM
            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellee,

                                   vs.

                          JOSEPH D. VILLIARIMO,
                     Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-10-0000109; FC-CR. NO. 08-1-0035(4))

                           ORDER OF CORRECTION
                             (By: Acoba, J.)

            IT IS HEREBY ORDERED that the opinion filed on February

12, 2014 is corrected as follows:

            The attorney credits on page 36 are changed to include

“Henry Ting” as attorney for petitioner, so that the credit

should now read,

            “Taryn R. Tomasa
             and Henry Ting,
             for petitioner”

            The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

            DATED:   Honolulu, Hawai#i,   February 19, 2014.

                                    /s/ Simeon R. Acoba, Jr.

                                    Associate Justice